Name: Commission Regulation (EEC) No 3515/92 of 4 December 1992 laying down common detailed rules for the application of Council Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency
 Type: Regulation
 Subject Matter: distributive trades;  transport policy;  cooperation policy;  trade policy;  trade
 Date Published: nan

 Avis juridique important|31992R3515Commission Regulation (EEC) No 3515/92 of 4 December 1992 laying down common detailed rules for the application of Council Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency Official Journal L 355 , 05/12/1992 P. 0015 - 0017 Finnish special edition: Chapter 3 Volume 46 P. 0085 Swedish special edition: Chapter 3 Volume 46 P. 0085 COMMISSION REGULATION (EEC) No 3515/92 of 4 December 1992 laying down common detailed rules for the application of Council Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (1), and in particular Article 4 thereof,Whereas Commission Regulation (EEC) No 1722/77 (2) as last amended by Regulation (EEC) No 3826/85 (3) lays down common detailed rules for the application of Regulation (EEC) No 1055/77; whereas in connection with the abolition of controls and formalities at the internal frontiers and for reasons of clarity and administrative efficiency, the rules concerned should be redrafted; whereas Regulation (EEC) No 1722/77 should accordingly be repealed;Whereas the competent authorities are informed of all trade in the products in question; whereas, therefore, for the sake of administrative simplicity it is desirable that a licence should not be required in respect of products held by an intervention agency which are exported to a non-member country for storage there or returned to the Member State of departure;Whereas the export of intervention products for storage in a third country is to be considered an export as referred to in Article 3 (2) (c) of Council Regulation (EEC) No 2726/90 of 17 September 1990 on Community transit (4);Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees,HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to the derogations provided for in the specific Community rules for certain products, this Regulation lays down common detailed rules for the application of Regulation (EEC) No 1055/77.TITLE 1 Intervention products transported for storage in a third country Article 2 In cases falling within the first indent of Article 2 of Regulation (EEC) No 1055/77, where products are exported to a third country for storage there, the document referred to in Article 3 hereof and the export declaration shall be lodged at the competent customs office in the Member State where the intervention agency responsible for the products is situated.The export declaration and, should the occasion arise, the external Community transit document or the equivalent national document shall show one of the following endorsements:- Productos de intervenciÃ ³n en poder de . . . (nombre y direcciÃ ³n del organismo de intervenciÃ ³n) destinados a ser almacenados en . . . (paÃ ­s afectado y direcciÃ ³n del lugar de almacenamiento previsto). AplicaciÃ ³n del primer guiÃ ³n del artÃ ­culo 2 del Reglamento (CEE) n ° 1055/77;- Produkter fra intervention som . . . (navn og adresse pÃ ¥ interventionsorganet) ligger inde med, og som er bestemt til oplagring i . . . (det pÃ ¥gÃ ¦ldende land og adressen pÃ ¥ det forventede oplagringssted). Anvendelse af artikel 2, fÃ ¸rste led, i forordning (EÃF) nr. 1055/77;- Interventionserzeugnisse im Besitz von . . . (Name und Anschrift der Interventionsstelle), zur Lagerung in . . . (Land und Anschrift des vorgesehenen Lagerorts) bestimmt. Anwendung von Artikel 2 erster Gedankenstrich der Verordnung (EWG) Nr. 1055/77;- Ã Ã ±Ã ¯Ã ºÃ ¼Ã ­Ã ´Ã ¡ Ã °Ã ¡Ã ±Ã Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² Ã °Ã ¯Ã µ Ã ¥Ã µÃ ±Ã Ã ³Ã ªÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã §Ã ­ Ã ªÃ ¡Ã ´Ã ¯Ã ·Ã  Ã ´Ã ¯Ã µ . . . (Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã ªÃ ¡Ã © Ã ¤Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ Ã °Ã ¡Ã ±Ã Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ²) Ã °Ã ±Ã ¯Ã ² Ã ¡Ã °Ã ¯Ã ¨Ã Ã ªÃ ¥Ã µÃ ³Ã § Ã ¥Ã ©Ã ² . . . (Ã ·Ã ¾Ã ±Ã ¡ Ã ªÃ ¡Ã © Ã ¤Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § Ã ´Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ´Ã ¥Ã ©Ã ­Ã ¼Ã ¬Ã ¥Ã ­Ã ¯Ã µ Ã ·Ã ¾Ã ±Ã ¯Ã µ Ã ¡Ã °Ã ¯Ã ¨Ã Ã ªÃ ¥Ã µÃ ³Ã §Ã ²) Ã ³Ã ¥ Ã ¥Ã ¶Ã ¡Ã ±Ã ¬Ã ¯Ã £Ã  Ã ´Ã §Ã ² Ã °Ã ±Ã ¾Ã ´Ã §Ã ² Ã °Ã ¥Ã ±Ã Ã °Ã ´Ã ¹Ã ³Ã §Ã ² Ã ´Ã ¯Ã µ Ã Ã ±Ã ¨Ã ±Ã ¯Ã µ 2 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1055/77;- Intervention products held by . . . (name and address of the intervention agency) for storage in . . . (country concerned and address of the proposed place of storage). Application of the first indent of Article 2 of Regulation (EEC) No 1055/77;- Produits d'intervention dÃ ©tenus par . . . (nom et adresse de l'organisme d'intervention) destinÃ ©s Ã Ã ªtre stockÃ ©s en/au . . . (pays concernÃ © et adresse du lieu de stockage prÃ ©vu). Application de l'article 2 premier tiret du rÃ ¨glement (CEE) n ° 1055/77;- Prodotti di intervento detenuti da . . . (nome e indirizzo dell'organismo d'intervento) destinati ad essere immagazzinati in . . . (paese interessato e indirizzo del luogo di immagazzinamento previsto). Applicazione dell'articolo 2, primo trattino, del regolamento (CEE) n. 1055/77;- Interventieprodukten in het bezit van . . . (naam en adres van het interventiebureau) - bestemd voor opslag in . . . (betrokken land en adres van de opslagplaats). Toepassing van artikel 2, eerste streepje, van Verordening (EEG) nr. 1055/77;- Produtos de intervenÃ §Ã £o em poder de . . . (nome e morada do organismo de intervenÃ §Ã £o) destinados a serem armazenados em/no . . . (paÃ ­s em causa e morada do local de armazenagem previsto). AplicaÃ §Ã £o do primeiro travessÃ £o do artigo 2 º do Regulamento (CEE) n º 1055/77.No export licence shall be required in connection with the customs export formalities. Article 3 The document referred to in Article 2 shall be issued by the intervention agency of the Member State of departure and shall carry a number and give:- a description of the products and, where appropriate, any other necessary information for control purposes,- the number, type and, where appropriate, the marks and numbers of the packages,- the gross and net mass of the products,- a reference to Regulation (EEC) No 1055/77, specifying that the products are intended for storage,- the address of the proposed place of storage.In the case of application of Article 2, this document shall be kept by the customs office where the export declaration has been lodged and a copy of this document shall accompany the product. Article 4 1. Where products held by an intervention agency and stored in a third country are subsequently re-imported into the Member State within whose jurisdiction such agency falls, without being sold:- the reimportation shall be subject to Article 2 of Regulation (EEC) No 1055/77,- no import licence need be submitted.2. In addition, the following documents shall be submitted to the customs office of re-importation:- the endorsed exporter's copy of the export declaration issued in respect of the export of the products to the third country of storage, or a copy or a photocopy of that document authenticated as corresponding to the original by the customs office which issued that original,- a document issued by the intervention agency responsible for the products containing the information provided for in the first, second, third and fourth indents of Article 3.These documents shall be kept by the customs office of re-importation.TITLE 2 Intervention products transferred from one intervention agency to another Article 5 In cases coming with the second indent of Article 2 of Regulation (EEC) No 1055/77, where products are dispatched to another Member State as a transfer operation, the products shall be accompanied by a Control Copy T5 as referred to in Article 1 of Commission Regulation (EEC) No 2823/87 (5). The Control Copy T5 shall be issued by the intervention agency which sends the products and shall show one of the following endorsements in box 104- Productos de intervenciÃ ³n - operaciÃ ³n de transferencia;- Produkter fra intervention - overfÃ ¸rsel;- Interventionserzeugnisse - Transfer;- Ã Ã ±Ã ¯Ã ºÃ ¼Ã ­Ã ´Ã ¡ Ã °Ã ¡Ã ±Ã Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² - Ã Ã ±Ã Ã ®Ã § Ã ¬Ã ¥Ã ´Ã ¡Ã ¢Ã Ã ¢Ã ¡Ã ³Ã §Ã ²;- Intervention products - transfer operation;- Produits d'intervention - opÃ ©ration de transfert;- Prodotti di intervento - operazione trasferimento;- Interventieprodukten - Overdracht;- Produtos de intervenÃ §Ã £o - operaÃ §Ã £o de transferÃ ªncia.Box 107 shall show the number of the present Regulation.The Member State may allow the Control Copy T5 to be issued by an authority designated for that purpose instead of by the intervention agency.The Control Copy T5 shall be returned direct to the intervention agency which sent the products, after appropriate checking and endorsement by the intervention agency of the Member State to which the products are transferred.TITLE 3 Final provisions Article 6 Products stored in another Member State before the 1st January 1993 shall be released from customs surveillance at the request of the intervention agency responsible for the products. Article 7 Regulation (EEC) No 1722/77 is hereby repealed. Article 8 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 December 1992.For the CommissionRay MAC SHARRYMember of the Commission(1) OJ No L 128, 24. 5. 1977, p. 1.(2) OJ No L 189, 29. 7. 1977, p. 36.(3) OJ No L 371, 31. 12. 1985, p. 1.(4) OJ No L 262, 26. 9. 1990, p. 1.(5) OJ No L 270, 23. 9. 1987, p. 1.